Citation Nr: 1203778	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-06 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than March 14, 2007, for additional compensation payable for a dependent spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 determination from the Department of Veterans Affairs (VA) Regional Office (RO) above.  


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO granted entitlement to service connection for schizoaffective disorder and awarded an initial 10 percent disability rating, effective September 30, 1996, and a 50 percent disability rating, effective February 12, 2004.

2.  In the September 2005 notice letter, the RO informed the Veteran that she was being paid as a single Veteran with no dependents but that additional benefits could be paid for her dependents if she submitted a VA form 686c.  The Veteran was informed that, if the information was not received within one year from the date of the letter, payment could only be made from the date the evidence was received.  

3.  On March 14, 2007, VA received a completed VA Form 21-686c from the Veteran.  

4.  In July 2007, the RO informed the Veteran that additional compensation benefits were included in his award for a dependent spouse, effective from March 14, 2007.  



CONCLUSION OF LAW

The criteria for an effective date prior to March 14, 2007, for additional compensation payable for a dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, the pertinent facts of this case are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to assignment of effective dates for additional compensation payable for a dependent.  Consequently, notice to the Veteran would not change the resolution of this case and, thus, consideration of whether VCAA notice is required is not needed.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

With regard to the duty to assist, all pertinent, identified records have been obtained and considered.  Further, there is no reasonable possibility that a VA examination or opinion would aid in substantiating the Veteran's claim.  Indeed, because the Veteran seeks an earlier effective date for additional compensation payable for a dependent spouse, a current VA examination would not provide relevant evidence regarding when VA received his claim or dependency information or when he had a combined disability rating at or above the percentage required to establish entitlement to additional compensation payable for a dependent spouse.  

The evidence associated with the record is sufficient to make a fully informed decision in this case.  Therefore, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.

II.  Applicable Law and Regulations

The effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of the receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  

Veterans having a 30 percent or more service-connected disability may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18, the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth, or adoption.  38 U.S.C.A. § 5110(n).  

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).  

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  38 C.F.R. § 3.401(b)(1).  

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).

The earliest that the additional award of compensation for a dependent spouse or child can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.  

III.  Analysis

In a rating decision dated August 2005, the RO granted entitlement to service connection for schizoaffective disorder and assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9205, effective September 30, 1996, the date VA received the Veteran's claim for that benefit.  A 50 percent rating was assigned effective February 12, 2004.  

The Veteran was notified of the RO's determination in September 2005 and, in that notification letter, the RO informed her that she was being paid as a single Veteran with no dependents.  The RO also informed the Veteran that, before additional benefits can be paid for her dependents, she needed to complete and return the enclosed VA Form 21-686c, Declaration of Status of Dependents.  The September 2005 notice letter further informed the Veteran that, if the requested information or evidence is received within one year from the date of the letter, VA may be able to pay her from the date of receipt of the claim.  However, the letter stated that, if the evidence is not received within one year from the date of the letter, payment can only be made from the date the evidence is received.  The September 2005 letter indicated that there were six enclosures, including a VA Form 21-686c.  

In December 2005, the Veteran filed a claim seeking entitlement to total disability rating based upon unemployability due to service-connected disability (TDIU).  While her TDIU claim was pending, the Veteran submitted a VA Form 21-686c, which indicated that she had a dependent spouse, R.L.S., Jr.  See VA Form 21-686c dated and received by VA in March 2007.  The Veteran subsequently submitted two additional copies of VA Form 21-686c, which were essentially duplicative of the first VA Form 21-686c submitted in March 2007, as well as a copy of her marriage certificate.  She also submitted a statement asserting that, when she received her award letter in 2005, she mailed, faxed, and hand carried the form for dependency but, when she called, she was informed that she would be awarded dependency starting from May 2007.  See April 2007 VA Form 21-4138.  

Thereafter, in an April 2007 rating decision, the RO granted a 100 percent disability rating for service-connected schizoaffective disorder, effective from December 23, 2005.  In the May 2007 notice letter, the Veteran was informed that she was being paid as a Veteran with one dependent, effective from May 1, 2007.  

In May 2007, the Veteran submitted a notice of disagreement as to the effective date assigned to the award of additional compensation for a dependent spouse.  The Veteran asserted that she forwarded a response and a copy of her marriage certificate after receiving a letter from VA in approximately September or December 2005.  She also stated that she was supposed to receive payment when she reached 30 percent but has only been paid for one month.  See May 2007 VA Form 21-4138; see also May 2007 VA Form 21-4138.  

In July 2007, the RO sent the Veteran a letter informing her that additional compensation for a dependent spouse was made effective from March 14, 2007.  The notice letter explained that the Veteran was notified that she was eligible to add dependents to her compensation award in a November 2005 letter (which the Board notes is an incorrect date as the date of the RO notice was September 2005), informing her that if the evidence was not received within one year from the date of that letter, payment could only be made from the date the evidence was received.  The July 2007 notice letter noted that VA received the completed VA Form 21-686c on March 14, 2007 (and on subsequent dates) and, thus, the effective date for dependents can be no earlier than March 14, 2007.  The Veteran was informed that payment for a dependent spouse would begin April 1, 2007.  

Following the issuance of the July 2007 notice letter, the RO issued a statement of the case and the Veteran perfected her appeal to the Board, which is the basis of the current appeal.  

After considering the evidence of record, the Board finds that entitlement to an effective date earlier than March 14, 2007, for additional compensation payable for a dependent spouse, is not warranted.  

At the outset, the Board notes there is inconsistent evidence regarding when the Veteran received notice of the grant of service connection for schizoaffective disorder and the disability ratings assigned thereto.  As noted above, the evidentiary record contains the August 2005 rating decision wherein service connection was granted for schizoaffective disorder, as well as the September 2005 notice letter informing her of the RO's decision and her right to add dependents to her award.  However, the Veteran has asserted that she received notice of her award in December 2005, while the RO has indicted that they sent notice of the award in November 2005.  See VA Form 21-4138 dated May 2007; July 2007 Notice letter from the RO.  

The evidentiary record does not contain any letter sent the Veteran in November or December 2005 regarding the award of service connection for schizoaffective disorder.  In fact, the Board notes that, in support of her earlier effective date claim, the Veteran submitted a copy of the original notice letter, which was dated September 2005.  Regardless, the Board finds that the specific month the Veteran received notice of the award of service connection for schizoaffective disorder in 2005 is not particularly dispositive in this case.  Instead, the controlling issue in this case is whether VA received notice of her dependents within the year following notification of the award in 2005.  

Indeed, as noted above, with respect to additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).  

In applying 38 C.F.R. § 3.401(b) to the facts in this case, the Board notes that the possible effective dates are as follows: the date of claim" in this case is March 14, 2007, as that is the date VA received notice of the dependent spouse via VA form 21-686c.  See 38 C.F.R. § 3.401(b)(1).  In this regard, while the Veteran has repeatedly asserted that she submitted dependency information and her marriage certificate after receiving her award letter in December 2005, the Board finds probative that she has not submitted a VA Form 21-686c dated in December 2005 or any other date prior to March 2007.  Indeed, the RO did not receive a claim, application, or dependency information regarding the Veteran's spouse until March 14, 2007.  

The date dependency arose for the Veteran's spouse was May 15, 1992, the date the Veteran married her current spouse.  See 38 C.F.R. § 3.401(b)(1)(ii).  

The Veteran met the qualifying disability rating for entitlement to additional compensation for a spouse in February 12, 2004, as that is the date entitlement to a 50 percent rating for service-connected schizoaffective disorder was granted.  However, as noted above, evidence of dependency was not received within one year of notification of such rating action.  See 38 C.F.R. § 3.401(b)(3).  

Pursuant to 38 C.F.R. § 3.31, the date of the commencement of payment of the Veteran's award for additional compensation for her dependent spouse was the start of the month after the effective date of March 14, 2007, or, April 1, 2007.  See 38 C.F.R. § 3.401(b)(4).  

Therefore, based on the foregoing evidence and the applicable statues and regulations, the Board finds that the proper effective date for the grant of additional compensation for a dependent spouse is March 14, 2007.  

In making this determination, the Board again notes the Veteran has repeatedly asserted that she submitted dependency information and her marriage certificate after receiving her award letter in December 2005; however, as also noted, the Veteran has not submitted a VA Form 21-686c dated in December 2005 or any other date prior to March 2007.  The Board finds the lack of evidence in this regard particularly probative because, had the Veteran mailed, faxed, and hand-carried the requested information to the RO in 2005, it is likely that she would have at least one copy of a VA Form 21-686c dated and/or time-stamped in 2005.  

In this context, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  

In this case, however, there is no VA Form 21-686c contained in the claims file that was received by in December 2005 or prior to March 2007.  Instead, the evidentiary record only contains the Veteran's allegation that she submitted dependency information prior to March 2007, without any evidence to support her assertion.  Therefore, given the presumption of regularity and without evidence to the contrary, the Board must conclude that any mail sent or delivered to the Montgomery RO would have been received and associated with the claims file.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  In addition, the Board finds that, had the Veteran submitted dependency information following notice of the increased rating in September 2005, it is likely that she would have contacted VA prior to March 2007 and inquired as to why additional compensation had not been granted for her dependent spouse.  Therefore, the Board finds the Veteran's assertion that she submitted dependency information in December 2005 is not credible or sufficient to rebut the presumption of regularity in the administrative process.  

In summary, and based on the foregoing reasons and bases, the Board finds that the preponderance of the evidence weighs against the assignment of an effective date prior to March 14, 2007, for the award of additional compensation for a dependent spouse.  Indeed, the law, and not the evidence, is dispositive of the outcome in this matter.  Accordingly, the benefit-of-the-doubt is not for application and the appeal is denied as a matter of law.  See Gilbert, supra; Smith, supra.


ORDER

Entitlement to an effective date earlier than March 17, 2007, for the award of additional compensation for a dependent spouse is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


